              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMES LEROY MUMMERT, JR.,          :   Civil No. 1:18-cv-00856-SHR
                                   :
                  Plaintiff,       :
                                   :
            v.                     :
                                   :
UNITED STATES OF AMERICA,          :
                                   :
                  Defendant.       :   Judge Sylvia H. Rambo

                               ORDER

         In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant’s motion to transfer venue (Doc. 10) is

DENIED.



                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge

Dated: January 9, 2019
